Name: Council Regulation (EC) No 393/2004 of 24 February 2004 amending Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre
 Type: Regulation
 Subject Matter: leather and textile industries;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|32004R0393Council Regulation (EC) No 393/2004 of 24 February 2004 amending Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre Official Journal L 065 , 03/03/2004 P. 0004 - 0004Council Regulation (EC) No 393/2004of 24 February 2004amending Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibreTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the third subparagraph of Article 37(2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the European Economic and Social Committee(2),After consulting the opinion of the Committee of the Regions,Whereas:(1) The second subparagraph of Article 2(3)(b) of Regulation (EC) No 1673/2000(3) lays down that the Member States may derogate from the limit of 7,5 % impurities and shives and grant processing aid for short flax fibre containing a percentage of impurities and shives of between 7,5 % and 15 % and for hemp fibre containing a percentage of impurities and shives of between 7,5, % and 25 %. However, advantage may be taken of this possibility only until the 2003/04 marketing year.(2) At the present time, the percentage of impurities and shives in most short flax fibre and hemp fibre obtained during primary processing exceeds the limit of 7,5 %. In order to consolidate the positive development the sector is experiencing and to allow for further improvements in competitiveness, the possibility of Member States to derogate from that limit should be extended for two marketing years.(3) Regulation (EC) No 1673/2000 should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1In the second subparagraph of Article 2(3)(b) of Regulation (EC) No 1673/2000, "2001/2002 to 2003/2004" is replaced by "2001/02 to 2005/06".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 February 2004.For the CouncilThe PresidentJ. Walsh(1) Opinion delivered on 10 February 2004 (not yet published in the Official Journal).(2) Opinion delivered on 21 January 2004 (not yet published in the Official Journal).(3) OJ L 193, 29.7.2000, p. 16. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).